Exhibit 10.1

 

EXECUTION COPY

 

FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

This FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into effective as of September 19, 2005 (the “Amendment
Effective Date”), among ENBRIDGE ENERGY PARTNERS, L.P., a Delaware limited
partnership, as borrower (the “Borrower”), the financial institutions parties to
the Credit Agreement hereinafter referenced (collectively, the “Existing
Lenders”), each New Lender (hereinafter defined) and BANK OF AMERICA, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) and as L/C
Issuer (in such capacity, the “L/C Issuer”).  As used herein, the term “New
Lender” means each financial institution that is named as a Lender on the
signature pages hereto that is not an Existing Lender and the term “Lenders”
means, collectively, the New Lenders and the Existing Lenders.

 

WHEREAS, the Borrower, the Existing Lenders, the Administrative Agent, and the
other agents named therein are parties to that certain Amended and Restated
Credit Agreement dated as of January 24, 2003, as amended by that certain First
Amendment to Amended and Restated Credit Agreement dated as of January 12, 2004,
that certain Second Amendment to Amended and Restated Credit Agreement dated as
of April 26, 2004, and that certain Third Amendment to Amended and Restated
Credit Agreement dated as of April 14, 2005  (as amended, the “Credit
Agreement”);

 

WHEREAS, the Borrower has requested that the Credit Agreement be further amended
and modified to effect the matters described in Section 2 below.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1.           Definitions.  Unless otherwise defined in this Amendment,
terms used in this Amendment which are defined in the Credit Agreement shall
have the meanings assigned to such terms in the Credit Agreement.  The
interpretive provisions set forth in Section 1.02 of the Credit Agreement shall
apply to this Amendment.

 

SECTION 2.           Amendments to the Credit Agreement.  Subject to
satisfaction of the conditions precedent set forth in Section 3 of this
Amendment, effective as of the Amendment Effective Date, the Credit Agreement is
hereby amended as follows:

 

(a)           The definition of “Applicable Rate” set forth in Section 1.01 of
the Credit Agreement is hereby amended by deleting the chart set forth therein
and replacing it with the following:

 

Applicable Rate

 

Pricing
Level

 

Debt Ratings
S&P/Moody’s

 

Facility
Fee Rate

 

Applicable Rate for
Eurodollar Loans
and Applicable Rate
for Letters of Credit

 

Applicable
Rate for
Base Rate
Loans

 

Utilization
Fee Rate

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

A/A2 or higher

 

.060

%

.170

%

-0-

 

.100

%

2

 

A-/A3

 

.065

%

.210

%

-0-

 

.100

%

3

 

BBB+/Baa1

 

.080

%

.270

%

-0-

 

.100

%

4

 

BBB/Baa2

 

.100

%

.350

%

-0-

 

.100

%

5

 

BBB-/Baa3

 

.125

%

.500

%

-0-

 

.100

%

6

 

Lower than BBB-/Baa3 or unrated

 

.175

%

.575

%

-0-

 

.100

%

 

--------------------------------------------------------------------------------


 

(b)           The definition of “Excess Swap Termination Value” set forth in
Section 1.01 of the Credit Agreement is hereby amended by deleting the first
three words of clause (i) (“all Swap Contracts”) and inserting the following in
lieu thereof:  “all Swap Contracts (other than EPRM Swap Contracts)”.

 

(c)           The definition of “Letter of Credit Sublimit” set forth in
Section 1.01 of the Credit Agreement is hereby amended by replacing the term
“$175,000,000” set forth therein with the term “$300,000,000”.

 

(d)           The following definition is hereby added to Section 1.01 of the
Credit Agreement:

 

“Acquisition Period” means the period beginning with the date of payment of the
purchase price for a Specified Acquisition (the “Acquisition Closing Date”) and
continuing through the earliest of (a) the last day of the second fiscal quarter
following the quarter in which the Acquisition Closing Date occurs, (b)  the
date designated by the Borrower as the termination date of such Acquisition
Period, or (c) the Quarter End Date on which the Borrower is in compliance with
Section 7.13 as such compliance is determined as if such period was not the
Acquisition Period.  As used in this definition, “Specified Acquisition” means
any one or more transactions (a) consummated during a consecutive 9-month period
pursuant to which the Borrower or one or more of its Subsidiaries, or any
combination of the foregoing, directly or indirectly, whether in the form of
capital expenditure, an investment, a merger, a consolidation, an amalgamation
or otherwise and whether through a solicitation of tender of equity interests,
one or more negotiated block, market, private or other transactions, or any
combination of the foregoing, acquires for an aggregate purchase price of not
less than $50,000,000 (i) all or substantially all of the business or assets of
any other Person or operating division or business unit of any other Person or
(ii) more than 50% of the equity interests in any other Person and
(b) designated by the Borrower to the Administrative Agent as a “Specified
Acquisition” (such designation may be made at any time during an Acquisition
Period that began on the Acquisition Closing Date for such Specified
Acquisition); provided that following a designation of a Specified Acquisition,
the Borrower may not designate a subsequent Specified Acquisition unless, after
the end of the most recent Acquisition Period there shall have occurred at least
one Quarter End Date on which the Borrower is in compliance with Section 7.13,
as such compliance is determined as if such period was not an Acquisition
Period.  As used in this definition, “Quarter End Date” means the last date of a
fiscal quarter.

 

(e)           New definitions of “EPRM” and “EPRM Swap Contracts” are hereby
added to Section 1.01 of the Credit Agreement as follows:

 

“EPRM” means Enbridge Partners Risk Management, L.P., a Delaware limited
partnership, and a Wholly-Owned Subsidiary.

 

“EPRM Swap Contracts” means Swap Contracts to which EPRM is a counterparty,
provided that (a) no other Subsidiary of the Borrower is a counterparty thereto
or has Guarantee Obligations with respect thereto, (b) EPRM engages in no
business other than the entry into Swap Contracts and related documents,
instruments and agreements, and the performance of obligations and duties, the
taken of actions, and the exercise of rights, privileges, interests or benefits
under and incidental thereto, and (c) EPRM’s assets consist solely of Swap
Contracts and related documents, instruments and agreements, and rights,
privileges, interests and benefits thereunder, and other assets related to, or
needed or needful for, the performance of obligations, taking of actions or
exercise of rights, privileges, interests or benefits thereunder or arising
under, or in connection with, revenues and operations with respect thereto.

 

2

--------------------------------------------------------------------------------


 

(f)            Section 2.10(c) of the Credit Agreement (Other Fees) is hereby
amended by (i) replacing the date “December 16, 2002” set forth in the first
sentence thereof with the date “September 16, 2005” and (ii) deleting the last
sentence thereof.

 

(g)           Section 7.13 of the Credit Agreement (Consolidated Leverage Ratio)
is hereby amended by replacing clauses (1), (2) and (3) thereof with the
following:  “(1) during an Acquisition Period, 5.50 to 1.00, and (2) during any
period other than an Acquisition Period as follows: (A) during the period from
April 1, 2004 to and including December 31, 2006, 5.25 to 1.00, and
(B) thereafter, 5.00 to 1.00;”

 

(h)           Section 7.17 of the Credit Agreement (Swap Contracts) is hereby
amended by replacing the phrase “property of the person entering into such Swap
Contract” with the phrase “property of the Borrower or a Subsidiary of the
Borrower”, so that Section 7.17 reads as follows:

 

7.17        Swap Contracts.  The Borrower shall not, nor shall its permit any
Subsidiary to, enter into or permit to exist any obligations under any Swap
Contracts for purposes of speculation.

 

(i)            (i) The Commitments under the Credit Agreement are hereby
increased from $600,000,000 to $800,000,000, (ii) each New Lender is a Lender
under the Credit Agreement with all rights, powers, obligations, duties and
privileges attendant thereto, and (iii) each New Lender’s and each Existing
Lender’s Commitment is as set forth on Schedule 2.01 attached hereto.

 

(j)            Schedule 2.01 attached to the Credit Agreement (Commitments and
Pro Rata Shares) is hereby amended in its entirety to read as set forth on
Schedule 2.01 attached hereto.

 

(k)           Exhibit C attached to the Credit Agreement (Form of Compliance
Certificate) is hereby amended as follows:  the chart relating to the maximum
permitted leverage ratio set forth in Schedule 2 thereof under the heading
entitled “Section 7.13 – Leverage Ratio” is hereby replaced in its entirety with
the following:

 

 

 

 

Maximum Leverage
Ratio

 

During an Acquisition Period*:

 

5.50:1.00

 

*If a Specified Acquisition has been or is hereby designated by the Borrower and
the corresponding Acquisition Period is in effect as of the Statement Date, a
separate sheet of paper is to be attached to this Compliance Certificate setting
forth the corresponding Acquisition Closing Date (and if such Acquisition Period
has terminated, the last day of such Acquisition Period), and describing the
transactions that constitute such Specified Acquisition. Check the applicable
line:

 

 

 

•      The Borrower has previously designated such Specified Acquisition; or

 

 

 

•      The Borrower hereby designates such Specified Acquisition.

 

 

 

 

 

 

 

During any Period other than an Acquisition Period:

 

 

 

April 1, 2004 through and including December 31, 2006

 

5.25:1.00

 

Thereafter

 

5.00:1.00

 

 

3

--------------------------------------------------------------------------------


 

SECTION 3.           Conditions of Effectiveness.  The amendments to the Credit
Agreement set forth in Section 2 of this Amendment shall be effective on the
Amendment Effective Date, provided that the Administrative Agent shall have
received the following:

 

(a)           a counterpart of this Amendment executed by each of the parties
hereto (which may be by telecopy transmission);

 

(b)           to the extent requested by any Lender, a Note in a maximum
principal amount equal to such Lender’s Commitment, which Note, to the extent
delivered in favor of an Existing Lender, shall be a renewal and replacement of,
and shall be given in substitution and exchange for, but not in payment of,
those Notes held by such Existing Lender prior to the date hereof;

 

(c)           such certificates of resolutions or other action, incumbency
certificates and/or other certificates of a Responsible Officer as the
Administrative Agent may reasonably require to establish the identities of and
verify the authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Amendment;

 

(d)           a certificate from the appropriate governmental authority in the
Borrower’s state of organization evidencing that the Borrower is in good
standing, and a certificate of a Responsible Officer certifying that no
amendments have been made to the Borrower’s Organization Documents since
January 24, 2003, or if such amendments have been made, certifying a copy of
such amendments;

 

(e)           a certificate of a Responsible Officer certifying that there has
been no event or circumstance since the date of the financial statements dated
as of December 31, 2004 delivered pursuant to Section 6.01(a) of the Credit
Agreement which has or could reasonably be expected to have a Material Adverse
Effect;

 

(f)            an opinion of counsel to the Borrower with respect to the Credit
Agreement as amended, substantially in the form attached as Exhibit E to the
Credit Agreement;

 

(g)           all upfront fees, other fees, and expenses that are required to be
paid by the Borrower concurrently with the Amendment Effective Date;   and

 

(h)           such other assurances, certificates, documents, consents or
opinions as the Administrative Agent, the L/C Issuer, or the Required Lenders
reasonably may require and timely request.

 

SECTION 4.           Qualifying Subordinated Debt.  The Borrower represents and
warrants that, as of the Amendment Effective Date, the outstanding principal
balance of Qualifying Subordinated Debt is $142,100,000 plus interest which has
accrued since December 31, 2004 and been added to principal, and the holder of
such Qualifying Subordinated Debt is Enbridge Hungary Liquidity Management
Limited Liability Company (“Enbridge Hungary”).  The Borrower agrees to deliver,
within [30] days after the Amendment Effective Date, an acknowledgement in form
reasonably satisfactory to the Administrative Agent, executed on behalf of such
holder, that the subordination agreement executed by Enbridge Hungary for the
benefit of holders of Obligations owing under the Credit Agreement remains in
full force and effect.

 

SECTION 5.           Acknowledgment and Ratification.  As a material inducement
to the Administrative Agent and the Lenders to execute and deliver this
Amendment, the Borrower agrees and acknowledges that the execution, delivery,
and performance of this Amendment shall, except as expressly provided herein, in
no way release, diminish, impair, reduce, or otherwise affect the obligations of
the Borrower under the Loan Documents, which Loan Documents shall remain in full
force and effect.

 

4

--------------------------------------------------------------------------------


 

SECTION 6.           Borrower’s Representations and Warranties.  As a material
inducement to the Administrative Agent and the Lenders to execute and deliver
this Amendment, the Borrower represents and warrants to the Lenders (with the
knowledge and intent that the Lenders are relying upon the same in entering into
this Amendment) that as of the Amendment Effective Date and as of the date of
its execution of this Amendment, that:

 

(a)           This Amendment, the Credit Agreement as amended hereby, and each
other Loan Document have been duly authorized, executed and delivered by the
Borrower and constitute its legal, valid and binding obligations enforceable
against it in accordance with their respective terms (subject, as to the
enforcement of remedies, to applicable bankruptcy, reorganization, insolvency,
moratorium and similar laws affecting creditors’ rights generally and to general
principles of equity).

 

(b)           There has been no event or circumstance since the date of the
financial statements dated as of December 31, 2004 delivered pursuant to
Section 6.01(a) of the Credit Agreement which has or could reasonably be
expected to have a Material Adverse Effect.  The representations and warranties
set forth in Article V of the Credit Agreement are true and correct in all
material respects on and as of the Amendment Effective Date, after giving effect
to this Amendment, as if made on and as of the Amendment Effective Date except
to the extent such representations and warranties relate solely to an earlier
date, in which case, they shall be true and correct as of such date.

 

(c)           As of the date hereof, at the time of and after giving effect to
this Amendment, no Default or Event of Default has occurred and is continuing.

 

(d)           No approval, consent, exemption, authorization or other action by,
or notice to, or filing with, any Governmental Authority is required to be
obtained or made by the Borrower by any material statutory law or regulation
applicable to it as a condition to the execution, delivery or performance by, or
enforcement against, the Borrower of this Amendment.  The execution, delivery
and performance by the Borrower of this Amendment has been duly authorized by
all necessary corporate or other organizational action, and does not and will
not (i) violate the terms of any of the Borrower’s Organization Documents,
(ii) result in any breach of, constitute a default under, or require pursuant to
the express provisions thereof, the creation of any consensual Lien on the
properties of the Borrower under, any Contractual Obligation to which the
Borrower is a party or any order, injunction, writ or decree of any Governmental
Authority to which the Borrower or its property is subject, or (iii) violate any
Law, in each case with respect to the preceding clauses (i) through (iii), which
would reasonably be expected to have a Material Adverse Effect.

 

SECTION 7.           Administrative Agent, L/C Issuer and Lenders Make No
Representations or Warranties. None of the Administrative Agent, the L/C Issuer
nor any Lender (a) makes any representation or warranty nor assumes any
responsibility with respect to any statements, warranties, or representations
made in or in connection with the Loan Documents or the execution, legality,
validity, enforceability, genuineness, sufficiency, or value of the Credit
Agreement, the Loan Documents, or any other instrument or document furnished
pursuant thereto, or (b) makes any representation or warranty nor assumes any
responsibility with respect to the financial condition of the Borrower or any
other Person or the performance or observance by such Persons of any of their
obligations under the Loan Documents, or any other instrument or document
furnished pursuant thereto.

 

SECTION 8.           New Lenders’ Representations, Warranties, Covenants, and
Agreements.  Each New Lender (a) confirms that it has received a copy of the
Credit Agreement and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Amendment and become a Lender party to the Credit Agreement, (b) agrees that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, (c) appoints or authorizes the

 

5

--------------------------------------------------------------------------------


 

Administrative Agent to take such action on its behalf and to exercise such
powers under the Loan Documents as are delegated by the terms thereof, together
with such powers as are reasonably incidental thereto, (d) agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of the Loan Documents are required to be performed by it as a Lender, and
(e) specifies as its lending office and address for notices the offices set
forth on the administrative details form provided to the Administrative Agent.

 

SECTION 9.           Costs.  The Borrower agrees to pay the reasonable Attorney
Costs of the Administrative Agent and all other reasonable costs and expenses of
the Administrative Agent in connection with the preparation, execution and
delivery of this Amendment and any other documents executed by the Borrower in
connection herewith.  The Borrower agrees to pay such amounts within 30 days of
receipt of a corresponding reasonably-detailed statement of related time,
charges and other information.

 

SECTION 10.         Effect of Amendment.

 

(a)           This Amendment (i) except as expressly provided herein, shall not
be deemed to be a consent to the modification or waiver of any other term or
condition of the Credit Agreement or of any of the instruments or agreements
referred to therein and (ii) shall not prejudice any right or rights which the
Administrative Agent or the Lenders may now have under or in connection with the
Credit Agreement, as amended by this Amendment.  Except as otherwise expressly
provided by this Amendment, all of the terms, conditions and provisions of the
Credit Agreement shall remain the same.  It is declared and agreed by each of
the parties hereto that the Credit Agreement, as amended hereby, shall continue
in full force and effect, and that this Amendment and such Credit Agreement
shall be read and construed as one instrument.

 

(b)           From and after the Amendment Effective Date, (i) each reference in
the Credit Agreement, including the schedules and exhibits thereto and the other
documents delivered in connection therewith, to the “Credit Agreement,” “this
Agreement,” “hereunder,” “hereof,” “herein,” or words of like import, shall mean
and be a reference to the Credit Agreement as amended hereby, (ii) each
reference in the Credit Agreement, including the schedules and exhibits thereto
and the other documents delivered in connection therewith, to “$600,000,000”
shall be deemed to be and shall be a reference to “$800,000,000” and (iii) each
reference in the Credit Agreement, including the schedules and exhibits thereto
and the other documents delivered in connection therewith, to “Lenders” shall
include each of the New Lenders.

 

SECTION 11.         Existing Loans and Letters of Credit.   As of the Amendment
Effective Date, each Existing Lender shall be deemed to have assigned, without
recourse, to the New Lenders such portion of such Existing Lender’s Loans and
L/C Obligations such that the Pro Rata Share of each Lender (including each
Existing Lender and each New Lender) shall be as set forth on Schedule 2.01 of
the Credit Agreement as amended hereby.  The parties hereto consent to all
reallocations and assignments of Commitments and Outstanding Amounts effected
pursuant to this Amendment, and agree that such reallocations and assignments
shall be deemed effective as if such reallocations and assignments were
evidenced by an Assignment and Acceptance in the form attached as Exhibit D to
the Credit Agreement.  On the Amendment Effective Date, the New Lenders and
Existing Lenders shall make full cash settlement with each other either directly
or through the Administrative Agent, as the Administrative Agent may direct or
approve, with respect to all assignments and reallocations as reflected in this
Section such that after giving effect to such settlement each Lender’s
(including each Existing Lender’s and each New Lender’s) Pro Rata Share of the
Commitments equals (with customary rounding) its Pro Rata Share as reflected on
Schedule 2.01 to the Credit Agreement as amended hereby of (a) the Outstanding
Amount of all Loans, and (b) the Outstanding Amount of all L/C Obligations.

 

6

--------------------------------------------------------------------------------


 

SECTION 12.         Miscellaneous.  This Amendment shall for all purposes be
construed in accordance with and governed by the laws of the State of New York
and applicable federal law.  The captions in this Amendment are for convenience
of reference only and shall not define or limit the provisions hereof.  This
Amendment may be executed in separate counterparts, each of which when so
executed and delivered shall be an original, but all of which together shall
constitute one instrument.  In proving this Amendment, it shall not be necessary
to produce or account for more than one such counterpart.  This Amendment, and
any documents required or requested to be delivered pursuant to Section 3
hereof, may be delivered by facsimile transmission of the relevant signature
pages hereof and thereof, as applicable.  This Amendment shall be a “Loan
Document” as defined in the Credit Agreement.

 

SECTION 13.         USA PATRIOT Act Notice.  Each Lender and the Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender or the Administrative Agent, as applicable, to
identify the Borrower in accordance with the Act.

 

SECTION 14.         Entire Agreement.  THE CREDIT AGREEMENT (AS AMENDED BY THIS
AMENDMENT) AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

 

[SIGNATURES BEGIN ON NEXT PAGE]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
date and year first above written.

 

 

ENBRIDGE ENERGY PARTNERS, L.P.,

 

a Delaware limited partnership, as Borrower

 

 

 

 

By:

ENBRIDGE ENERGY MANAGEMENT, L.L.C.,

 

 

as delegate of Enbridge Energy Company, Inc.,

 

 

its General Partner

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

[SIGNATURE PAGE TO FOURTH AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as a Lender and

 

 

L/C Issuer

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

[SIGNATURE PAGE TO FOURTH AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

BANK OF MONTREAL, as a Lender

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

[SIGNATURE PAGE TO FOURTH AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, NATIONAL ASSOCIATION,
as a Lender

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

[SIGNATURE PAGE TO FOURTH AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

ABN AMRO BANK N.V., as a Lender

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

[SIGNATURE PAGE TO FOURTH AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

UBS LOAN FINANCE LLC, as a Lender

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

[SIGNATURE PAGE TO FOURTH AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

[SIGNATURE PAGE TO FOURTH AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

CIBC INC., as a Lender

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

[SIGNATURE PAGE TO FOURTH AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

TORONTO DOMINION (TEXAS) LLC, as a
Lender

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

[SIGNATURE PAGE TO FOURTH AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

LEHMAN BROTHERS BANK, FSB, as a Lender

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

[SIGNATURE PAGE TO FOURTH AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH,
as a Lender

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

[SIGNATURE PAGE TO FOURTH AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

[SIGNATURE PAGE TO FOURTH AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK, as a Lender

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

[SIGNATURE PAGE TO FOURTH AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

COMMITMENTS

AND PRO RATA SHARES

 

Lender

 

Commitment

 

Pro Rata Share

 

Bank of America, N.A.

 

$

93,300,000

 

11.662500000

 

Bank of Montreal

 

$

93,300,000

 

11.662500000

 

Wachovia Bank, National Association

 

$

93,300,000

 

11.662500000

 

ABN AMRO Bank N.V.

 

$

71,700,000

 

8.962500000

 

UBS Loan Finance LLC

 

$

71,700,000

 

8.962500000

 

Citibank, N.A.

 

$

70,000,000

 

8.750000000

 

CIBC Inc.

 

$

58,300,000

 

7.287500000

 

Toronto Dominion (Texas) LLC

 

$

58,300,000

 

7.287500000

 

Lehman Brothers Bank, FSB

 

$

50,000,000

 

6.250000000

 

Deutsche Bank AG New York Branch

 

$

46,700,000

 

5.837500000

 

Royal Bank of Canada

 

$

46,700,000

 

5.837500000

 

SunTrust Bank

 

$

46,700,000

 

5.837500000

 

 

 

 

 

 

 

Total:

 

$

800,000,000

 

100.000000000

%

 

--------------------------------------------------------------------------------